Citation Nr: 0216439	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-09 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to May 
1945.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a July 2001 rating decision issued by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which continued the 
veteran's 20 percent disability rating for his service-
connected lumbar spine disability.

The veteran was afforded a hearing before the undersigned 
Member of the Board in June 2002.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.

2.  The veteran's lumbar spine disability is characterized by 
complaints of pain and tenderness to touch.

3.  The veteran has slight limitation of motion, measured as 
70 degrees of flexion and 20 degrees of extension.  His 
lumbar spine disability is manifested by the need to ambulate 
with a cane and decreased functional capacity at his 
volunteer assignment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for degenerative disc disease and degenerative joint disease 
of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.19, 4.40, 4.71a, Diagnostic Code 5292 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).

Fist, VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was informed of the 
laws and regulations pertinent to his increased rating claim 
in the August 2001 Statement of the Case (SOC), November 2001 
Supplemental SOC (SSOC), and a September 2002 letter.  The 
veteran was notified via a June 2001 letter and the November 
2001 SSOC that VA would assist him with the development of 
his claim but that ultimate submission of evidence was his 
responsibility.  The letter and SSOC additionally notified 
the veteran that VA would request evidence sufficiently 
identified by him from government agencies, employers, and 
all healthcare providers.  The Board finds that VA's duties 
to assist the claimant and to notify him of the evidence 
necessary to substantiate his claim has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  In the instant case, the veteran's 
outpatient treatment records have been associated with his 
claims file.  A VA examination was scheduled and the 
subsequent examination and radiologic reports have been 
obtained.
 
The Board notes that the veteran stated during his June 2002 
hearing that he sought emergency treatment for back pain 
during the pendency of his appeal.  The Board notes that his 
outpatient treatment records include an unscheduled 
appointment for back pain that was assigned a triage status 
of non-emergent in August 2001.  Accordingly, the Board finds 
that further development is not necessary to make an 
equitable decision on the veteran's increased rating claim.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. 
§ 5103A(b)(3) (West Supp. 2002); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).

II. Increased Rating for Lumbar Spine Disability

The veteran initiated his current increased rating claim in 
December 2000.  The rating decision issued in July 2001 
continued the veteran's 20 percent disability evaluation for 
his service-connected back condition.  The veteran maintains 
that his disability rating does not properly rate his pain.

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2002).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

While evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West Supp. 2002).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (2002).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The evaluation of the same manifestations of a 
disability and of the same disability variously diagnosed is 
to avoided.  38 C.F.R. § 4.14 (2002).

Factual Background

A July 2001 VA Spine Exam report reflects that the veteran 
indicated he was hospitalized for 90 days while in service.  
The examination report reflects that the veteran currently 
complained of pain, weakness and stiffness of the lower back 
and that he does not take his oral medication for the pain.  
The examination report reflects that physical examination 
revealed full motor strength of the lower extremities with 
passive range of motion of the lumbar spine of 70 degrees of 
flexion and 20 degrees of extension.  The examination report 
reflects that the veteran grimaced in discomfort when the 
goniometer touched his backed and the rest of the examination 
was deferred; the veteran dressed himself without aid and was 
directed to the radiology department.  The examination report 
reflects that the examiner stated that the veteran is a 
volunteer at the VA facility and it was doubtful that the 
veteran would be allowed to transport critically ill patients 
if he were impaired.  The examiner also recorded in the 
examination report that the veteran ambulates without 
assistive devices and that his passive flexion and extension 
were as close to acceptable as an 84 year-old man could do 
without back pain.

The July 2001 VA Radiographic Report contains an impression 
of moderately advanced degenerative changes with multilevel 
discogenic disease, most prominent between L3 and S1.  The 
report reflects that when compared to an earlier study, the 
degenerative process appeared to be progressive.

A Training & Evaluation Data record reflects that the 
veteran's service assignment was with the escort service but 
that his duties were running specimens to the lab only.  An 
August 2002 VA progress record reflects that the veteran was 
in a sad mood because he had been rejected for further 
volunteer work but that he wanted to continue with specimen 
pick-ups, which the note reflects he could continue to do as 
long as no back bending was involved.

Also of record are VA progress notes from July 2001 to May 
2002.  The progress notes reflect that the veteran complained 
of chronic back pain which his pain medications make bearable 
and that he sleeps three to four hours a night.  The progress 
notes reflects that the veteran fell at his home in February 
2002 while picking up the newspaper but no serious injury was 
sustained.  The progress notes reflect that his back pain is 
controlled.

The veteran was afforded a hearing in June 2002.  The hearing 
transcript reflects that when asked if he was currently 
receiving treatment for his back condition, the veteran 
responded that he does not like anyone to touch his back but 
he takes Tylenol on a daily basis for his pain.  Upon 
questioning, the veteran also testified that he upon occasion 
gets numbness in his lower extremities.  The transcript also 
reflects that the veteran testified that he has problems with 
his balance while walking, sitting makes his back painful, 
and he uses a cane but not a brace.  The hearing transcript 
reflects that he testified that he had to drive himself to 
the hospital one weekend due to a pain flare-up.  The 
transcript reflects that the veteran's representative 
asserted that the veteran's current evaluation is based on 
range of motion but that if his evaluation were based on his 
severe pain, he would be entitled to a higher rating.

Legal Analysis

The veteran is currently evaluated as 20 percent disabled 
under Diagnostic 
Code 5292.  Limitation of motion of the lumbar spine is 
evaluated as 10 percent for slight limitation of motion, 20 
percent for moderate limitation of motion, and 40 percent for 
severe limitation of motion.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5292 (2002).  In certain circumstances, such as when the 
disability rating is based on limitation of motion, the 
impact and severity of pain must be explicitly considered by 
applying the factors set out in 38 C.F.R. §§ 4.40, 4.45, or 
4.59 (2002).  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Fenderson v. West, 12 Vet. App. 119, 128 (1998).  The medical 
evidence revealed the veteran had 70 degrees of flexion and 
20 degrees of extension of the lumbar spine, or slight 
limitation of motion.  The evidence of record also revealed 
the veteran's lumbar spine was sensitive to touch, the 
veteran ambulated with a cane, and that his volunteer work 
became limited to running specimens to the lab, which he was 
allowed to continue as long as no back bending was involved.  
The veteran also complained of chronic back pain that VA 
progress notes revealed was controlled.  Accordingly, the 
veteran's slight limitation of motion of his lumbar spine 
combined with his increased functional limitation warrants a 
20 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.19, 
4.40, 4.71a, Diagnostic Code 5292 (2002); DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  Accordingly, the Board 
concludes that the veteran is not entitled to a higher 
disability rating under Diagnostic Code 5292.

The veteran's representative has specifically asserted that 
the veteran's service-connected back disability should be 
evaluated based on his pain instead of his limitation of 
motion.  A separate evaluation for pain is not required.  It 
is the impact of pain that must be considered.  See Spurgeon 
v. Brown, 10 Vet. App. 194 (1997); VAOPGCPREC 9-98.  As 
previously indicated, the impact and severity of pain on 
motion is a separate factor from limitation of motion and 
must be specifically considered when a disability is rated 
based on limitation of motion.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002).  The impact of pain on the veteran's limitation of 
motion was properly considered when evaluating his claim.

The Board has also considered if the veteran is entitled to a 
higher disability rating under alternative diagnostic codes 
available for evaluating lumbar spine disabilities.  The old 
criteria for a 40 percent disability rating under Diagnostic 
Code 5293 requires evidence of severe recurring attacks of 
intervertebral disc syndrome with little intermittent relief.  
See 38 C.F.R. § 4.71a, DC 5293 (2002).  The new criteria for 
a 40 percent disability rating under DC 5293 requires 
evidence of incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  67 Fed. Reg. 
54,345 (to be codified at 38 C.F.R. § 4.71a, DC 5293) 
(effective Sept. 23, 2002).  Incapacitating episodes is 
defined as a period of acute signs and symptoms that require 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  The June 2002 hearing transcript revealed 
that the veteran complained of occasional numbness in his 
lower extremities.  The evidence of record further reflected 
that veteran does not receive regular treatment for his 
service-connected back disability as he cannot tolerate his 
back to be touched, but upon occasion he does seek treatment 
when the pain becomes unbearable to him.  The evidence of 
record revealed that the veteran went from not taking 
medication to taking Tylenol to relieve his pain.  VA 
progress notes specifically stated that his pain is 
controlled.  Accordingly, the Board finds that the veteran 
does not meet the criteria for a higher disability rating 
under DC 5293.  See 38 C.F.R. §§ 4.27, 4.71a, DC 5293 (2002); 
67 Fed. Reg. 54,345 (to be codified at 38 C.F.R. § 4.71a, DC 
5293) (effective Sept. 23, 2002); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Under Diagnostic Code 5295, a 40 percent rating is to be 
assigned for severe lumbosacral strain, with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (2002).  The evidence of record does not 
reveal evidence of lumbosacral strain.  As such, evaluation 
of the veteran's service-connected back disability under 
Diagnostic Code 5295 is not appropriate.

In brief, the veteran's disability picture does not more 
nearly approximate the criteria for a higher disability 
rating.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5292 
(2002).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of his current 20 percent 
disability rating for his service-connected lumbar spine 
disability.  As the preponderance of the evidence is against 
his increased rating claim, the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002).

Finally, the Board has no reason to doubt that the veteran's 
service-connected disability causes him discomfort and may 
limit his efficiency in certain tasks.  This alone, however, 
does not present an exceptional or unusual disability picture 
and is not reflective of any factor that takes the veteran 
outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2002).


ORDER

An increased rating for degenerative disc disease and 
degenerative joint disease of the lumbar spine is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

